UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-60877
                         Summary Calendar


                           BESSIE GRAY,

                                                 Plaintiff-Appellant,


                              VERSUS


                     SHELL OIL COMPANY; ET AL,

                                                           Defendants

 SHELL OIL COMPANY; MURPHY OIL USA INC; DENBURY MANAGEMENT INC;
   ARKANSAS OIL COMPANY; S LAVON EVANS JR OPERATING CO, INC,

                                             Defendants-Appellees.




            Appeal from the United States District Court
       For the Southern District of Mississippi, Hattiesburg
                         (2:96-CV-411-PG)
                           June 29, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*

      Bessie Gray appeals the grant of summary judgment in favor of

the defendants, S. Lavon Evans, Jr. Operating Company, Inc.; Murphy

Oil USA, Inc.; Denbury Management, Inc.; Arkansas Oil Company; and


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Shell Oil Company.

     In May 1994, Gray filed suit in a Mississippi state court

(“Gray I”), alleging radioactive and other contamination of her

property.     The court granted summary judgment in favor of the

defendants.   In October 1996, Gray filed another suit (“Gray II”),

which was removed to a federal court.   In addition to some of the

defendants from “Gray I,” Gray also sued Shell Oil Company and

added new sites of contamination, but alleged the same type of

property damage.     “Gray II” was removed to federal court.    All

claims were dismissed on summary judgment.

     The grant of summary judgment is reviewed de novo, applying

the same standard as the district court.   Pratt v. City of Houston,

Texas, 247 F.3d 601, 605-606 (5th Cir. 2001).

     The Mississippi Supreme Court has declared:

     For the bar of res judicata to apply, four identities

     must be present: (1) identity of the subject matter of

     the action; (2) identity of the cause of action; (3)

     identity of the parties to the cause of action; and (4)

     identity of the quality or character of a person against

     whom the claim is made.

Little v. V & G Welding Supply, Inc., 704 So. 2d 1336, 1338 (Miss.

1997).   “If these four identities are present, the parties will be

prevented from relitigating all issues tried in the prior lawsuit,

as well as matters which should have been litigated and decided in

the prior suit.”     Hogan v. Buckingham, 730 So. 2d 15, 17 (Miss.
1998).

     We find that the district court was correct in concluding that

Gray’s claims against defendants S. Lavon Evans, Jr. Operating

Company, Inc., Murphy Oil USA, Inc., Denbury Management, Inc., and

Arkansas Oil Company are barred by res judicata.           Identity of the

subject matter exists because both “Gray I” and “Gray II” involved

the same tract of land owned, the same alleged contamination, and

the same oil and gas operations.         Identity of the cause of action

exists because “there is a commonality in the ‘underlying facts and

circumstances upon which a claim is asserted and relief sought from

the two actions.’”    City of Jackson v. Lakeland Lounge of Jackson,

Inc., 688 So. 3d 742, 749 (Miss. 1996).         Identity of the parties

and identity    of   character   exist    because   in   both   suits   these

defendants were sued in their corporate capacity.

         The district court was also correct in granting summary

judgment in favor of Shell Oil Company.             No genuine issue of

material fact exists concerning Shell’s liability.

     Accordingly, we affirm the judgment of the district court.

AFFIRMED